                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    GEMCAP LENDING I, LLC,                            CASE NO. 18-cv-05979-YGR
                                   7                 Plaintiff,
                                                                                          ORDER DENYING MOTION TO DISMISS
                                   8           vs.
                                                                                          Re: Dkt. No. 87
                                   9    UNITY BANK MINNESOTA, ET AL.,
                                  10                 Defendants.

                                  11          Defendant Robert Hower filed a motion to dismiss the second amended complaint on
                                  12   October 1, 2019. (Dkt. No. 87.) Plaintiff GemCap Lending I, LLC filed an opposition thereto on
Northern District of California
 United States District Court




                                  13   October 15, 2019. (Dkt. No. 94.) On October 22, 2019, defendant Hower filed a reply. (Dkt. No.
                                  14   96.) Defendant Unity Bank Minnesota filed joinders to the motion and reply on October 1, 2019
                                  15   and October 22, 2019, respectively. (Dkt. Nos. 89, 97.)
                                  16          Having carefully considered the briefing and arguments submitted in this matter, and for
                                  17   the reasons set forth in full detail on the record on November 5, 2019, the Court DENIES defendant
                                  18   Hower’s motion to dismiss.
                                  19          This Order terminates Dkt. No. 87.
                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: November 12, 2019
                                                                                              YVONNE GONZALEZ ROGERS
                                  23
                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
